— Appeal (1) from an order of the Family Court of Broome County (Whiting, Jr., J.), entered April 28, 1982, which denied an application by Don Peretz to modify the child support provisions of a prior order, and (2) from an order of said court, entered May 13, 1982, which ordered Don Peretz to make child support payments to the Broome County Department of Social Services. Order entered April 28, 1982 affirmed, with costs. No opinion. Appeal from order entered May 13,1982 dismissed, without costs. Kane, J. P., Main, Casey, Yesawich, Jr., and Levine, JJ., concur.